Citation Nr: 0737913	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  01-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for service-connected recurrent left shoulder dislocation 
with traumatic arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from August 1971 to August 1973.

Service connection for a left shoulder disorder was granted 
in a January 1974 rating decision; a noncompensable (zero 
percent) disability rating was assigned.  
The disability rating was eventually increased to 30 percent 
disabling.  

In a December 1999 rating decision, the RO proposed to reduce 
the veteran's service-connected left shoulder disorder to 20 
percent disabling.  In the above-referenced December 2000 
rating decision, the RO reduced the veteran's service-
connected left shoulder disability to 20 percent disabling, 
effective from March 1, 2001.  The veteran filed a notice of 
disagreement in regards to the December 2000 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a February 2001 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2001.

In October 2002, the Board issued a decision which determined 
the reduction of the veteran's service-connected left 
shoulder disability to 20 percent disabling was appropriate.  
The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the Board failed to 
provide adequate reasons and bases in its October 2002 
decision.  An Order of the Court dated June 5, 2003 granted 
the motion and remanded the claim.  

The case was subsequently returned to the Board, and in 
December 2003 the Board issued a decision which again 
determined that restoration of a 30 percent disability rating 
for the veteran's service-connected left shoulder disorder 
was not warranted.  
The veteran appealed the Board's December 2003 decision to 
the Court.
In an August 11, 2006 Memorandum Decision, the Court reversed 
the Board's decision.  The Court determined that the Board 
"failed to apply the proper regulatory provisions" and 
therefore the reduction of the veteran's service-connected 
disability to 20 percent disabling was void ab initio.  The 
case was remanded to the Board with instructions to reinstate 
the veteran's 30 percent rating, effective as of the date of 
the reduction.


FINDING OF FACT

In a Memorandum Decision dated August 11, 2006 the United 
States Court of Appeals for Veterans Claims remanded this 
case to the Board with instructions to reinstate, as of March 
1, 2001, the 30 percent rating which had previously been 
assigned for the veteran's service-connected left shoulder 
disorder.


CONCLUSION OF LAW

Pursuant to the Court's Order, the December 2000 RO decision, 
insofar as it pertains to the reduction of the disability 
rating assigned for the veteran's service-connected left 
shoulder disorder from 30 percent to 20 percent, is void ab 
initio.  Kitchens v. Brown, 7 Vet. App.320, 325 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks restoration of a 30 percent disability 
rating for his service-connected recurrent left shoulder 
dislocation with traumatic arthritis.  

As was alluded to in the Introduction, the Board's December 
19, 2003 decision was reversed by the Court in an August 2006 
Memorandum Decision.  This issue was remanded to the Board 
for reinstatement of the previously assigned 30 percent 
disability rating, effective as of the date of the reduction, 
March 1, 2001.  

In essence, the Court found that in its December 2003 
decision, "the Board erred because it affirmed the reduction 
of the appellant's rating without observance of applicable 
regulations."  See the slip opinion, page 5.  The Court 
additionally observed that the underlying December 2000 RO 
decision is subsumed in the Board's December 2003 decision.  
See 38 C.F.R. § 20.1104 (2007).  The Court determined that 
the RO's December 2000 rating decision is void ab initio as 
it pertains to the rating assigned for the service-connected 
left shoulder disorder.
The Court cited, inter alia, Kitchens v. Brown, 7 Vet. 
App.320, 325 (1995).

Pursuant to the Court's August 11, 2006 Order, the previously 
assigned 30 percent rating for the veteran's service-
connected recurrent left shoulder dislocation with traumatic 
arthritis is restored as of March 1, 2001.


ORDER

The previously assigned 30 percent disability rating for 
service-connected recurrent left shoulder dislocation with 
traumatic arthritis is restored, effective March 1, 2001.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


